413 So. 2d 839 (1982)
Helen ROBBINS, Appellant,
v.
ROPHIE SHOES, INC. and Albert Rophie, D/B/a Family Shoe Box, Appellees.
No. AJ-94.
District Court of Appeal of Florida, First District.
May 10, 1982.
*840 William C. Kaleel, Jr. of Kaleel & Kaleel, P.A., St. Petersburg, for appellant.
Robert M. Todd of Lyle & Skipper, P.A., St. Petersburg, for appellees.
MILLS, Judge.
Claimant appeals from a workers' compensation order dismissing her claim because Section 440.15(3)(b)3d, Florida Statutes (1981), bars the payment of wage loss benefits to an employee who has reached the age of 65 and becomes eligible for social security benefits. We affirm.
Claimant contends Section 440.15(3)(b)3d, Florida Statutes (1981), is unconstitutional. We decline to rule on this issue because claimant lacks standing to challenge the constitutionality of the Section. The record in this case is devoid of evidence showing that claimant is entitled to wage loss benefits. See Eckerd Corp. v. Coker, 411 So. 2d 1026, 1982.
LARRY G. SMITH and SHAW, JJ., concur.